Case 2:20-cv-04275-RGK-AS Document 21 Filed 05/20/20 Page 1of1 Page ID #:633

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04275-RGK-AS Date May 20, 2020

 

 

Title Professional Beauty Federation of California, et al v. Gavin Newsom, et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

On May 19, 2020, Plaintiffs filed an Ex Parte Application for a Temporary Restraiming Order
(“TRO”). On May 20, 2020, the Government filed an Opposition. Upon review, the Court ORDERS
Plaintiffs to show cause as to why the Court should not construe Plaintiffs’ Ex Parte Application as a
Motion for Preliminary Injunction. See Dilworth v. Riner, 343 F.2d 226, 229 (Sth Cir. 1965) (“where the
opposing party has notice of the application for a temporary restraining order... such order does not
differ functionally from a preliminary injunction[.]”); see also E. Bay Sanctuary Covenant v. Trump, 932
F.3d 742, 763 (9th Cir. 2018). Plaintiffs shall file a brief not to exceed 3 pages no later than May 22,
2020.

IT ISSO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
